DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/163,541, filed on May 24, 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (2014/0011232) in view of CN 103837464 A.
Claim 1
 	Vidal et al. (2014/0011232) discloses providing an analyte comprising cell particles treated with a reagent (Para. 0079; cells of a blood sample are incubated with a reagent to stain certain cells or cell features.); providing an optical measurement device (Fig. 4, Ref. 400) comprising a fluid chamber (Fig. 4, Ref. 412), a light source (Fig. 4, Ref. 440) and a light detector (Fig. 4, Ref. 450) comprising at least one silicon photomultiplier (Para. 0076); when the analyte flows (Fig. 4, Ref. 424) through the fluid chamber (Fig. 4, Ref. 412) and forms a sample stream (See Fig. 4), illuminating the sample stream (Fig. 4, Ref. 424) flowing through the fluid chamber (Fig. 4, Ref. 412) by the light source (Fig. 4, Ref. 440) to generate a light signal, and transforming the light signal into light signal information after the light detector receives (Fig. 4, Ref. 450) the light signal; and classifying the cell particles according to the light signal information (Para. 0116-0117; cells can be separated “classified” into different groups on a histogram).  

    PNG
    media_image1.png
    551
    463
    media_image1.png
    Greyscale

	Vidal et al. (2014/0011232) substantially teaches the claimed invention except that it does not show adjusting a reverse bias voltage applied on the silicon photomultiplier by a temperature compensation device according to a temperature of the silicon photomultiplier so as to keep an overvoltage constant. CN 103837464 A shows that it is known to provide adjusting a reverse bias voltage applied on the silicon photomultiplier by a temperature compensation device according to a temperature of the silicon photomultiplier so as to keep an overvoltage constant (Para. 0003) for a photon detection module. It would have been obvious to combine the device of Vidal et al. (2014/0011232) with the temperature stabilization photodetector of CN 103837464 A before the effective filing date of the claimed invention for the purpose of providing improved photoelectric conversion gain and efficiency, therefore improving the overall signal-to-noise ratio for the detector.
Claim 2
 	Vidal et al. (2014/0011232) discloses the cell particles are at least selected from red blood cells, white blood cells and platelets (Para. 0080).  
Claim 3
 	Vidal et al. (2014/0011232) discloses the red blood cells comprise nucleated red blood cells and reticulocytes (Para. 0080).  
Claim 4
 	Vidal et al. (2014/0011232) discloses the light source (Fig. 3, Ref. 312) comprises a laser generator, output power of the laser generator is between 1 to 20 mW (Para. 0088; 5mW).  
Claim 5
Vidal et al. (2014/0011232) discloses light power of the light source (Fig. 3, Ref. 312) is between 5 to 15 mW (Para. 0088; 5mW).  
Claim 7-10
	Vidal et al. (2014/0011232) in view of CN 103837464 A discloses the claimed invention except for the at least one silicon photomultiplier comprises a plurality of light sensing units arranged as an array configuration, a number of the plurality of light sensing units is larger than or equal to 500; the at least one silicon photomultiplier comprises a plurality of light sensing units arranged as an array configuration, preferably, a number of the plurality of light sensing units is larger than or equal to 1280; a light sensing area of the at least one silicon photomultiplier is between 1-36 mm2, and the light sensing area is a circle with a diameter between 2 mm to 6 mm; a light sensing area of the at least one silicon photomultiplier is between 1-36 mm2, and the light sensing area is a square with a length between 1 mm to 6 mm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Vidal et al. (2014/0011232) and CN 103837464 A with the different sensor configurations listed above since it was well known in the art that using the different configuration maximizes the sensor for different applications, therefore this can reduce the overall cost of the sensor system. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 11
 	Vidal et al. (2014/0011232) discloses the optical measurement device further comprises: an optical path (Fig. 3, Ref. AX), configured between the fluid chamber (Fig. 3, Ref. 330) and the light detector (Fig. 3, Ref. 350), for converging the light signal (Fig. 3, Ref. 340) to form a facula on a light sensing area (Fig. 3, Ref. 350A) of the at least one silicon photomultiplier, and the facula is between 50% to 78% of the light sensing area (See Fig. 3).  
Claim 12-13
	Vidal et al. (2014/0011232) in view of CN 103837464 A discloses the claimed invention except for  controlling a reverse bias voltage applied on the at least one silicon photomultiplier by a controller to keep an overvoltage between 0 to 5 volt, the overvoltage is a difference between the reverse bias voltage and a breakdown voltage of the at least one silicon photomultiplier; controlling a reverse bias voltage applied on the at least one silicon photomultiplier by a controller to keep an overvoltage between 0 to 5 volt comprises: adjusting the reverse bias voltage applied on the at least one silicon photomultiplier according to different operation modes to control the overvoltage. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Vidal et al. (2014/0011232) in view of CN 103837464 A with the controlling of overvoltage listed above since it was well known in the art that controlling the overvoltage between 0 to 5 volts reduces power consumption, therefore making the sensor more power efficient. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 14
	Vidal et al. (2014/0011232) in view of CN 103837464 A discloses the claimed invention except for controlling a temperature of the at least one silicon photomultiplier at a configuration temperature by a temperature control device, the configuration temperature is selected between 200 C to 400 C. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Vidal et al. (2014/0011232) in view of CN 103837464 A with the controlling temperature listed above since it was well known in the art that having the sensor within a temperature range improves the S/N ratio, therefore improving the overall signal quality of the sensor. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 17
	Vidal et al. (2014/0011232) in view of CN 103837464 A discloses the claimed invention except for a reverse bias voltage applied on the at least one silicon photomultiplier is larger than a breakdown voltage. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Vidal et al. (2014/0011232) in view of CN 103837464 A with the larger voltage listed above, since it was well known in the art that using a voltage larger than the breakdown voltage will reduce the amount of noise in the sensor, therefore improving the overall quality of the sensor signals. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (2014/0011232) in view of CN 103837464 A and in further view of EP 2 293 032 A1.
Claim 6
	Vidal et al. (2014/0011232) in view of CN 103837464 A substantially teaches the claimed invention except that it does not show at least one silicon photomultiplier comprises a plurality of light sensing units arranged in an array configuration. EP 2 293 032 A1 shows that it is known to provide at least one silicon photomultiplier (Para. 0013) comprises a plurality of light sensing units arranged in an array (See Fig. 1) configuration for a photodiode detection sensor. It would have been obvious to combine the device of Vidal et al. (2014/0011232) in view of CN 103837464 A with the silicon photomultiplier of EP 2 293 032 A1 before the effective filing date of the claimed invention for the purpose of providing a dynamic range of incident scattering and fluorescent power to which the filter cell array is sensitive to is greatly increased, thus increasing the operational sensitivity and specificity of the cytometric instrument.
	Vidal et al. (2014/0011232), CN 103837464 A, and EP 2 293 032 A1 discloses the claimed invention except for an illumination area of each light sensing unit is smaller than an imaging area of a single cell particle, and a size of each light sensing unit is between 10 m to 50 km. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Vidal et al. (2014/0011232), CN 103837464 A, and EP 2 293 032 A1 with range limitations listed above since it was well known in the art that having the each light sensing element smaller than the cell particle allows for more light sensing elements to detect a particle, therefore increasing the overall sensitivity of the detection signals for measuring particles. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 15, the prior art fails to disclose or make obvious a sample analyzer comprises a controller, the temperature compensation device comprises a temperature sensor, a temperature detection circuit, an AD converter, a temperature compensation module, a DA converter, a voltage adjustment circuit and a regulation power supply with an adjustable output, wherein the temperature sensor and the temperature detection circuit detect the temperature of the at least one silicon photomultiplier and generate a temperature signal, the AD converter converts the temperature signal into a digital signal, the temperature compensation module calculates a target value of the reverse bias voltage of the at least one silicon photomultiplier, the controller adjusts a circuit parameter of the voltage adjustment circuit by controlling the DA converter to cause an output voltage of the regulation power supply to reach a target value of the reverse bias voltage, and in combination with the other recited limitations of claim 1. 
Regarding claim 16, the prior art fails to disclose or make obvious a first reverse bias voltage is applied on the at least one silicon photomultiplier when the cell particles are white blood cells and a second reverse bias voltage is applied on the plurality of light sensing unit when the cell particles are reticulocytes, the first reverse bias voltage is smaller than the second reverse bias voltage, and in combination with the other recited limitations of claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 20, 2022